UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
Vv. CASE NO. 8:16-CR-404-T-17JSS

JARVIS R. THOMAS.

ORDER
This cause is before the Court on:

Dkt. 53 Motion to Have the Clerk of Court Provide Copies
of All Printable Material Listed on Docket
Defendant Jarvis R. Thomas, pro se, moves the Court for an order directing
the Clerk of Court to provide a copy of all printable material docketed with the
Court. Defendant Thomas states that Defendant is indigent and was provided

counsel but Defendant’s counsel has not provided the material.

Defendant Thomas was sentenced on January 5, 2018. (Dkts. 33, 36).
Defendant Thomas filed a Sec. 2255 Petition on December 21, 2018. (Dkts. 55, 56).
Because Defendant Thomas’ Motion for copies of court documents was filed before
Defendant's Sec. 2255 Petition, the Court considers Defendant’s Motion for

court documents to be related to Defendant’s Sec. 2255 Petition.

Defendant Thomas’ Sec. 2255 Petition was granted. (Dkt. 57). Counsel was
appointed to represent Defendant Thomas on appeal. (Dkt. 60). Defendant Thomas’

direct appeal is proceeding.

After consideration, the Court denies Defendant Thomas’ Motion as moot.

Accordingly, it is
Case No. 8:16-CR-404-T-17JSS

ORDERED that Defendant Jarvis R. Thomas’ pro se Motion to Have the
Clerk of Court Provide Copies of All Printable Material List on Docket (Dkt. 54)

is denied as moot. Defendant Thomas’ Sec. 2255 Petition was granted.

DONE and ORDERED in Chambers in Tampa, Florida on this Zeppiay of
July, 2019.

 

&
= ot rye

= —— Se IE: Give fle A
—_____ IZABE A KOVAGH VICE
United States District Judge

 

Copies to:
All parties and counsel of record

Pro se Defendant:

Jarvis R. Thomas

Reg. # 67814-018

COLEMAN MEDIUM

Federal Correctional Institution
P.O. Box 1032

Coleman, FL 33521
